Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “an information processing apparatus for managing operation of an autonomous vehicle that delivers a package, the apparatus comprising a control section that before the autonomous vehicle arrives at a basic delivery destination that is an original delivery destination of the package, acquires a location, at a planned delivery time of the package, of a user that receives the package, and where the location is different from the basic delivery destination, transmits an instruction for delivering the package to the location to the autonomous vehicle.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to an apparatus having a control section that is configured to carry out a number of tasks, therefore, is a directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a 
The claim further recites additional elements, such as “control section.”   However, this additional element is well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) 
Claims 7 and 8 recites features as similar as that of claim 1.  Claims 7 and 8 are also ineligible because the claims do not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.  Claims 7 and 8 further recites the additional element, “computer.”  However, this additional element is well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, this additional element cannot integrate a judicial exception into a practical application. The claim is ineligible.
Claims 2 and 3 include the limitations that integrate the abstract idea into a practical application.  Thus, claims 2 and 3 are eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara (US 2019/0212735 A1).
Regarding claims 1, 7, and 8, Fujiwara is directed to a control system for delivering a package from a departure location to a destination, comprising: a controller, which is the controller (1) (paragraph 0018), wherein the controller (1) causes an autonomous to delivery one or more packages from a departure location to a destination, the controller (1) is further configured to change the delivery destination in corresponding to a request of delivery method (paragraph 0019), wherein the controller (1) is further configured to store the delivery information, such as package ID, position information, destination of the package, delivery route, date and time of planned delivery, etc. (paragraph 0033.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fujiwara’s delivery 
Regarding claim 2, in addition to teaching a planned travel route, Fujiwara further discloses and suggests sending an instruction to the autonomous vehicle to cancel the delivery of package when the delivery method has been changed (see at least paragraphs 0050, 0055, and 0057.)
Regarding claim 4, Fujiwara suggests “acquiring the location at a timing at which time left before the planned delivery time of the package become no more than a predetermined length of time.” (paragraph 0019, the controller 1 communicates with a terminal of the recipient of the delivered package to select a delivery method if a planned delivery method is in trouble.)
Regarding claim 5, Fujiwara discloses and suggests the features of “the control section acquires the location at a timing at which a position of the autonomous vehicle enters a range that is a predetermined distance from the basic delivery destination” (see at least paragraphs 0019 and 0036, the delivery method has been changed by the recipient of the package when the autonomous is on the way to the planned delivery destination.)
Regarding claim 6, Fujiwara further discloses and suggests the features of “the control section acquires the location at a timing at which the autonomous vehicle departs from a predetermined point toward the basic delivery destination” (paragraph 0037.)
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujiwara (US 2019/0212735 A1) and in view of Kline et al. (US 11,164,138 B2).

Kline discloses a system and method for transferring one or more packages between delivery vehicles, in which a processor is configured to identify one or more packages to transfer from a first delivery vehicle to a second delivery vehicle (abstract), wherein the location and the schedule of the delivery vehicles are determined during the transferring of the one or more packages (see at least column 9, lines 36-60, and column 10, lines 21-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fujiwara’s delivery system/method as discussed herein above by substituting the teachings as taught by Kline for the advantage of wireless transmitting the instructions to the delivery vehicles so that the delivery vehicles can meet at a location and time as instructed.  
         Examiner’s Comment Regarding Another Relevant Prior Art
The US patent application publication No. US 2019/0250636 A1 (Szubbocsev reference) discloses another package delivery system, comprising: a central server that is configured to generally receive requests for package transportation from a selected 
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667